 In the Matter ofTim Lm-iox COMPANYand A.Case No. R-2796.-Decided August 15, 191.x.1Jurisdiction:composition roofing manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until certified by the Board; electionnecessary:Pay roll preceding Direction of Election to determine eligibility notwith-standing request of sole union for a pay roll preceding filing of petitionwhere, due to increased business, new employees hired by the Company sincesuch date are permanent and not temporary employees.UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees, including those in specified departments, and including watchmen;shingle-nmachine inspectors found not to be supervisory employees included inunit.Mr. Fred Muller, Jr.,of Memphis, Tenn., for the Company.Mr. R. O. Ross,of Knoxville, Tenn., for the A. F. of L.Mr. William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILECASEOn May 30,1941, A. F. of L. Local 22456, herein called the A. F. ofL., filed with the Regional Director for the Tenth Region (Atlanta,Georgia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The Lehon Com-pany, Memphis, Tennessee, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 11, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 18, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the A. F. of L.Pursuant to notice a hearing was held on July 25, 1941, at Memphis,34 N L. R. B, No. 52.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee, before Earle K. Shawe, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Company was representedby the general manager of its Memphis, Tennessee, plant and theA. F. of L. by its general organizer ; both participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of - evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Lehon Company is an Illinois corporation, having its princi-pal, office and place of business in Chicago, Illinois, and operatingplants at Chicago and Wilmington, Illinois, and Memphis, Tennessee.At the Memphis, Tennessee, plant, the only one with which we arehere concerned, the Company manufactures and sells compositionroofing.During the year 1940 the Company purchased raw materialsfor its Memphis plant amounting to approximately $350,000 in value,approximately 85 per cent of which was purchased outside the Stateof Tennessee.During the same period the Company manufacturedand sold composition roofing amounting in value to approximately$1,250,000, approximately 64 per cent of which was sold and shippedto points outside the State of Tennessee.The Company admits thatit is engaged in interstate commerce within the meaning of the Act.H. THE ORGANIZATON INVOLVEDA. F. of L. Local 22456 is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership employeesof the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn May 30, 1941, the A. F. of L. requested that the Companyrecognize it as the exclusive bargaining representative of the Com-pany's employees.The Company refused to do so until and unlessthe Board certified the A. F. of L. as such representative.A state-ment by the Trial Examiner introduced at the hearing shows that THE LEI-ION COMPANY315the A. F. of L. represents a substantial number of the employees inthe unit alleged to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the A. F. of L. agreed at the hearing that theappropriate unit should consist of all production and maintenanceemployees in the Memphis plant, including those in the roofing de-partment, the shipping department, the asphalt department, and thefeltmill, and including watchmen, but excluding supervisory andclerical employees.The Company and the A. F. of L., however, disagreed as to thestatus of Marvin Phillips and Bennie Phillips; the Company con-tending that these men are not supervisory employees and the A. F.of L. contending that they are supervisors.The two men are inspec-tors on the shingle-cutting machine, one working the day shift, theother the night shift.Their duties consist of inspecting finishedshingles, checking defects, and instructing machine operators in themeans of remedying defective production.They are. paid the samehourly rate as the men working on the shingle machine and as otherproduction and maintenance workers.They keep a record of thetime worked by each man in the shingle department.They have nopower to hire or discharge or give efficiency ratings and were char-acterized by the Company at the hearing as " "strawbosses."We findthat these men are not supervisory employees and should be includedin the appropriate unit.We find that all production and maintenance employees in theMemphis plant, including those in the roofing department, theshipping department, the asphalt department, and the felt mill, and'The Trial Examiner's statement shows that the A. F. of L. presented 79 applicationcards bearing genuine original signatures,69 of which bore the names of persons on theCompany's pay roll of July 7, 1941.The pay roll contained the names of 108 productionand maintenance employees, 9 supervisory employees,and 4 clerical employees. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding watchmen and shingle-machine inspectors, but excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining.We find further that said unitwill insure to the employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The A.F. of L.requests that the pay roll immediately precedingthe filing of the petition be used to determine eligibility to vote inthe election.The Company asks that the pay roll immediatelypreceding the date of the Direction of Election be used.The Com-pany instituted a second shift in the plant sometime in Julie 1941and hired 24 new employees at that time.These men have been puttowork with older employees on both the first and second shifts.The Company's president testified,without contradiction,that thesecond shift was made necessary by greatly increased business, andthat the new employees are permanent employees.We find thatthese employees are not merely temporary employees and that theyare eligible to vote in the election.'We shall,in accordance with ourusual practice,direct that the employees of the Company eligible tovote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,subject to such limitations and addi-tions as are set forth in the Direction of Election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Lehon Company, Memphis, Tennessee,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees in the Melnphisplant of the Company, including those in the roofing department,the shipping department, the asphalt department, and the felt. mill,and including watchmen and shingle-machine inspectors, but exclud-ing supervisory and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act. THE LEHON COMPANY317DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Lehon Company, Memphis, Tennessee, an election by secretballot shall be conducted as early as"possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production,and maintenance employees in the Memphis plant ofthe Company, whose names appear on the Company's pay roll for theperiod immediately preceding the date 'of this Direction of Election,including those in the roofing department, shipping department, theasphalt department; and the felt mill, watchmen and shingle-machineinspectors, and employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States or temporarily laid off, butexcluding supervisory and clerical employees and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by A. F. of L. Local 22456, for the pur-poses of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.